This was a statutory trial of the right of property. The appellee recovered judgment against A. L. Glenn and others. Prior to the rendition of such judgment, a garnishment was issued and served upon Motley & Short. The answer of the garnishees disclosed the fact that they had in their possession certain moneys supposed to be the money of A. L. Glenn. The garnishees suggested in their answer, however, that they had been informed that the appellant, Emma Glenn, claimed said money. The money was paid into court by Motley & Short, the garnishees. Thereupon the appellant, Emma Glenn, propounded a claim to the money, which had been in the hands of the garnishees and' been, paid into court, and the statutory trial of the right of property was thereupon instituted. The trial was had before the court without the intervention of a jury, and upon the hearing of all the evidence, the court rendered judgment in favor of the defendant in the claim suit. From this judgment the claimants appeal, and assign as error the several'rulings of the trial court to' which exceptions were reserved.
The judgment is affirmed.
Opinion by Dowdell, J.